Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/29/2021 has been entered.

Election
Applicant’s election without traverse of group I in the reply filed on 3/22/2021 is acknowledged.  
Claims 1-10 and 15 are presented for examination. 

Priority
This application claims benefit of 62/923,963 (filed 10/21/2019) and claims benefit of 62/923,967 (filed 10/21/2019) and claims benefit of 62/923,973 (filed 10/21/2019) and claims benefit of 62/923,975 (filed 10/21/2019) and claims benefit of 62/923,978 (filed 10/21/2019) and claims benefit of 62/923,982 (filed 10/21/2019). 

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (PNAS, 2004, 101(45):15861-15866).
For claims 1, 4 and 8-10: the reference teaches a cell culture system comprising: a platform attached (“platform” is not claimed/defined to be distinct from the teaching of “glass wafers” or “brass molds”, page 15861, right column, 1st full paragraph, lines 13++ and 18++) to a plurality of shelves stacked with a first shelf on top of a second shelf because a cell culture incubator (which inherently with more than one shelf, “shelves” is not claimed/defined to be distinct from any incubator shelf or multi-layered structure) is used to house the device (page 15862, left column, 2nd full paragraph, line 14++, also additional reservoir is used, page 15861, right column, 1st full paragraph, line 17++) or the microfluidics device has a two-layer design that one layer/shelf is stacked on top of the other (page 15862, Fig. 1, legend, line 2++); at least one pump (page 15862, Fig. 1C and legend, line 5++) connected to the platform (on top of the any base support); a processor operably coupled to the at least one pump (page 15862, right column, 1st full paragraph, line 19++).; and a substrate (“substrate” is not claimed/defined to be distinct from any coating material to hold any two-layer design onto platform/glass wafers/brass molds, page 15861, right column, 1st full paragraph, lines 13++ and page 15862, left column, 2nd full paragraph, line 14++) hold culture chambers/two-layer design onto the platform (such as “glass wafers” of “brass molds”, page 15861, right column, 1st full paragraph, lines 13++ and 18++). Gu also teaches the cell culture chambers/channels are fluidically coupled/connected to one another (three channels are connected see page 15862, Fig. 1, legend, line 3++), the first cell culture chamber comprising at least a bottom surface with material (gas-permeable material such as polystyrene as described in instant specification, US20210115384, [0027], PDMS which is also gas permeable material, page 15862, Fig. 1, legend, line 2++) to which monocytes and antigen-presenting cells adhere for both cell seeding and cell culturing (“cell attachment and culture”, page 15862, left column, 2nd full paragraph, line 15++). The system taught by Gu can accomplish all the intended purposes as claimed in claims 4 and 8-10.
claims 2-3: the reference teaches at least one sensor: Braille pin (page 15862, Fig. 1C) connectable to the processor (page 15862, right column, 1st full paragraph, line 11++) and the pumps (page 15862, right column, 1st full paragraph, line 11++).
For claims 5-6: the reference teaches a plurality of pumps (three pumps one for each inlet, page 15862, right column, 1st full paragraph, line 16++) fluidically connect to a plurality of tubes/culture chambers (“tubes” is not claimed/defined to be distinct from any valved channels in the device which connects to the reservoir, page 15864, left column, 1st full paragraph, line 8++, or “perfusion loops”, page 15864, left column, 1st full paragraph, line 15++) and a second fluid reservoir on the second shelf because additional reservoir is used (page 15861, right column, 1st full paragraph, line 17++).
For claim 7: the reference teaches the first and second shelves comprises a retaining mechanism that retains the fluid reservoir on each of the first and second shelves (no specific retaining mechanism is claimed/defined, any shelf material can retain/hold fluid reservoir by gravity, for example).
For claim 15: the reference teaches the system is sized to fit inside a conventional tissue culture incubator (page 15861, right column, 1st full paragraph, line 23++, page 15862, left column, 2nd full paragraph, line 14++).

Response to Argument
Applicant’s arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Gu does not teach a system with a plurality of cell culture chambers fluidically coupled to one another with a bottom surface comprised of a material for both cell seeding and culturing.
It is the examiner’s position that Gu teaches a device with all the claimed limitations (as described above) including the cell culture chambers/channels are fluidically coupled/connected to one another (three channels are connected see page 15862, Fig. 1, legend, line 3++), the first cell culture chamber comprising at least a bottom surface with material (gas-permeable material such as polystyrene as described in instant specification, US20210115384, [0027], PDMS which is also gas permeable material, page 15862, Fig. 1, legend, line 2++) to which monocytes and antigen-presenting cells adhere for both cell seeding and cell culturing (“cell attachment and nd full paragraph, line 15++). Therefore, the system of Gu is capable of perform the intended purpose just as claimed (since the claims drawn to a product, the arguments about the method of Gu is moot as long as the system/device of Gu is capable of performing the claimed purposes). 

Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Schürlein (Biotechnology, 2017, 12, 1600326 pages 1-13).
For claims 1, 4 and 8-10: the reference teaches a cell culture system comprising: a platform attached (“platform” is not claimed/defined to be distinct from the teaching of “housing”, page 5, left column, 1st paragraph++) to a plurality of shelves stacked with a first shelf on top of a second shelf (page 10, right column, 1st full paragraph, line 29++) or two bags stacked in the bag bump housing (page 5, left column, 1st paragraph, line 2++); at least one pump (page 6, Fig. 2) connected to the platform (two infusion bags stacked in the bag pump housing, page 5, left column, 1st paragraph, line 2++); a processor operably coupled to the at least one pump (page 3, left column, para. 2.4-2.5).; and a substrate: “substrate” is not claimed/defined to be distinct from any surface material of the housing to hold any culture chambers/bags (page 5, Fig. 1) to hold culture chambers/bags onto the housing/platform. Schürlein also teaches the cell culture chambers/scaffolds/compartmented tissue chamber (page 8, Fig. 4C-D, page 7, right column, line 7++, or compartmented tissue chamber, page 4, left column, para 2.10, line 8++) are fluidically coupled/connected to one another (for medium to perfused through, page 4, para. 2.10, line 25++), the first cell culture chamber comprising at least a bottom surface with material for both cell seeding (page 4, left column, para 2.10, line 17++) and cell culturing (page 4, left column, para 2.10, line 20++).The system taught by cited reference can accomplish all the intended purposes as claimed in claims 4 and 8-10.
For claims 2-3: the reference teaches at least one sensor: pressure sensor (page 3, left column, para. 2.5, line 7++) connectable to the processor and the pumps because the flow was monitored (page 3, left column, para. 2.5++).
For claims 5-6: the reference teaches a plurality of pumps (page 8, Fig. 4) fluidically connect to a plurality of tubes (page 8, Fig. 4, legend, line 10++) and a second fluid reservoir on the second shelf/bags (page 8, Fig. 4A).
claim 7: the reference teaches the first and second shelves comprises a retaining mechanism that retains the fluid reservoir/bags on each of the first and second shelves (no specific retaining mechanism is claimed/defined), any platform/shelf material can retain/hold fluid reservoir (bags in this case, page 10, right column, 1st full paragraph, line 29++) by gravity, for example.
For claim 15: the reference teaches the system is sized to fit inside a conventional tissue culture incubator (page 5, right column, 1st full paragraph, line 23++ and page 7, Fig. 3, legend, line 5++).

Response to Argument
Applicant’s arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Schürlein does not teach a system with a plurality of cell culture chambers fluidically coupled to one another with a bottom surface comprised of a material for both cell seeding and culturing.
It is the examiner’s position that Schürlein teaches a device with all the claimed limitations (as described above) including the cell culture chambers/scaffolds/compartmented tissue chamber (page 8, Fig. 4C-D, page 7, right column, line 7++, or compartmented tissue chamber, page 4, left column, para 2.10, line 8++) are fluidically coupled/connected to one another (for medium to perfused through, page 4, para. 2.10, line 25++), the first cell culture chamber comprising at least a bottom surface with material for both cell seeding (page 4, left column, para 2.10, line 17++) and cell culturing (page 4, left column, para 2.10, line 20++). Therefore, the system of Schürlein is capable of perform the intended purpose just as claimed. 

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BIN SHEN/Primary Examiner, Art Unit 1653